EXHIBIT 10.17










[logo2.jpg]



WEST PHARMACEUTICAL SERVICES, INC.
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN




(Amended and Restated Effective January 1, 2008, except as otherwise noted
herein or required by applicable law)
 


 
 


















PLAN DOCUMENT





K:\EDGAR\2009\10K\Exhibit 10.17 - SERP Restatement.doc
 
 

--------------------------------------------------------------------------------

 

WEST PHARMACEUTICAL SERVICES, INC.
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN


This is the West Pharmaceutical Services, Inc. Supplemental Employees’
Retirement Plan (the “SERP”) adopted by West Pharmaceutical Services, Inc. (the
“Company”) on behalf of itself and its subsidiaries to provide benefits in
excess of those provided under the West Pharmaceutical Services,
Inc.  Employees’ Retirement Plan (the “Qualified Retirement Plan”) to certain
eligible salaried employees of the Company and its subsidiaries.    Hourly
employees are not eligible to participate in the SERP.




1.           Effective Date; Code Section 409A.  The SERP was originally
effective as of January 1, 1987 as the West Company, Incorporated Supplemental
Employees Retirement Plan, it is hereby amended, restated and renamed effective
as of January 1, 2008, except as otherwise required by applicable law, including
Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).    The SERP is intended to satisfy Code Section 409A and all of the
official guidance promulgated thereunder.  To the extent a provision in the SERP
is inconsistent with Code Section 409A, such provisions shall be deemed amended
to comply with Code Section 409A, to avoid the application of the penalty tax
and interest provided thereunder.


2.           Eligibility.


(a)           Effectiveness.  No benefit under the SERP shall be payable to any
salaried employee of the Company or a subsidiary (an “Employee”)  unless that
Employee is credited with service under the SERP after December 31, 1986.


(b)           Pre-2009 Eligibility.  On or before December 31, 2008, an Employee
who is a participant in the Qualified Retirement Plan shall only become a
participant (a “Participant”) in the SERP if his or her accrued benefit under
the Qualified Retirement Plan (“Accrued Benefit”) is less that it would be if
the Qualified Retirement Plan were not subject to: (i) the limit imposed by
section 401 (a) (17) of the Code or any successor provision of law on the amount
of annual compensation of each Qualified Retirement Plan participant that may be
taken into account, (ii) the limit imposed by section 415 of the Code or any
successor provision of law on the amount of annual benefits that may be
accrued.  The limits described in (a) and (b) shall be referred to hereinafter,
collectively, as the “Code Limits”), or (iii) made a deferral under the
Company’s Nonqualified Deferred Compensation Plan for Designated Employees (or
any successor nonqualified defined contribution plan) (the “Nonqualified
Deferred Compensation Plan”).


(c)           Eligibility in 2009 and Beyond.  On and after January 1, 2009, an
Employee shall only be eligible to participate in the SERP if:


(i)           Such Employee was eligible in accordance with Section 2(b) of the
SERP as of December 31, 2008, or


(ii)           Such Employee is salaried and either (A) an executive officer of
the Company, or (B) designated by the Company’s Vice President of Human
Resources as participating in the SERP and approved by the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”).
1

--------------------------------------------------------------------------------




(d)           Notwithstanding the foregoing, the Company’s Vice President of
Human Resources may upon written designation, with approval by the Committee,
remove an Employee from prospective participation in the SERP at any time.


3.           SERP Retirement Benefits; Vesting.


(a)           Restatement of the Qualified Plan.  Effective January 1, 2007, the
Qualified Retirement Plan was amended to provide for a “Cash Balance Benefit”,
as defined in the Qualified Retirement Plan, for service on or after January 1,
2007.  The benefit accrued on and before December 31, 2006 is a participant’s
“Frozen Benefit” as defined in the Qualified Retirement Plan.   Each of those
terms is used in the SERP, and is defined as provided in the Qualified
Retirement Plan.  The benefits provided under the SERP were simultaneously
modified to provide for an additional benefit under the SERP on the same terms
as those provided under the provisions of the amended Qualified Retirement
Plan.  Except as provided in the SERP or as required by Code Section 409A, the
Cash Balance Benefit and Frozen Benefit shall be payable in accordance with the
timing and method of distribution provisions provided in the Qualified
Retirement Plan.


(b)           Frozen Benefit.  The monthly normal retirement benefit calculated
under the SERP at a Participant’s attainment of age 65 shall be equal to the
benefit that would have been paid under the Qualified Retirement Plan if the
amount of the monthly benefit under the Qualified Retirement Plan as in effect
when the Participant attained age 65 (assuming payment in the form of a single
life annuity with no period certain) was calculated (i) by taking into account
compensation a Participant elected to defer (such amount not to include any
matching contributions paid by or due from the Company) under the Nonqualified
Deferred Compensation Plan, for purposes of determining his Average Annual
Earnings, and (ii) without taking the Code Limits into account, reduced by the
offset provided in Section 4.


(c)           Cash Balance Benefit.  The monthly normal retirement benefit
calculated under the SERP at a Participant’s attainment of age 65 shall be equal
to the benefit that would have been paid under the Qualified Retirement Plan if
the amount of the monthly benefit under the Qualified Retirement Plan as in
effect when the Participant attained age 65 (assuming payment in the form of a
single life annuity with no period certain) was calculated by crediting the
Participant’s Cash Balance Account under the Qualified Retirement Plan with a
“Pay Credit” (as defined in the Qualified Retirement Plan) inclusive of (i) the
amount such Participant elected to defer (such amount not to include any
matching contributions paid by or due from the Company) under the Nonqualified
Deferred Compensation Plan  and (ii) amounts in excess of the Code Limits into
account, reduced by the offset provided in Section 4.


(d)           Total Benefit.  Subject to the offset in Section 4, a
Participant’s benefit under the SERP shall be sum of his Frozen Benefit
calculated under Section 3(b) and his Cash Balance Benefit calculated under
Section 3(c).


4.           Offset for Qualified Retirement Plan Benefits.  The monthly benefit
payable under the SERP shall be the amount calculated under Section 3 reduced by
an offset for benefits payable under the Qualified Retirement Plan or any other
defined benefit pension plan maintained by the Company or any other employer
treated with the Company as a single employer under sections 414 (b), 414(c) or
414(m) of the Code (an “Affiliated Plan”).  In calculating the offsets, the Code
Limits shall be applied, and both in applying such Code Limits and in otherwise
calculating the offsets, it shall be assumed that all benefits under a the
Qualified Retirement Plan or any other relevant plan will be paid in the form of
a single life annuity with no period certain.
2

--------------------------------------------------------------------------------




5.           Service and Vesting.


(a)           Service Credit.  An Employee’s credit for periods of service under
the SERP for all purposes (inclusive of vesting, eligibility and benefit
accrual) shall be co-extensive with his credit for the same types of periods of
service under the Qualified Retirement Plan and any Affiliated Plan unless the
Committee determines that additional credit for periods of service with a prior
employer or for any other reason should be granted under the SERP.


(b)           Vesting.  A Participant’s Frozen Benefit and Cash Balance benefit
shall become vested, if at all, in accordance with the applicable vesting
schedules in the Qualified Retirement Plan.


6.           Grandfathering of Benefits.


(a)           Grandfathered Benefit Definition and Accounting.  Benefits accrued
and vested under the SERP on and before December 31, 2004 (“Grandfathered
Benefits”) shall be separately accounted for under the SERP, and, to the extent
required to preserve grandfathered status under Code Section 409A administered
consistent with the SERP as in effect on December 31, 2004.  A Participant’s
Grandfathered Benefits shall be comprised solely of his or her Frozen Benefit
accrued through December 31, 2004.


(b)           Non-Grandfathered Benefit Definition and Accounting.  Benefits
accrued and vested under the SERP on and after January 1, 2005
(“Non-Grandfathered Benefits”) shall also be separately accounted for under the
SERP, and, to the extent required to comply with Code Section 409A and avoid the
application of the penalty tax and interest thereunder administered consistent
with Code Section 409A.  A Participant’s Non-Grandfathered Benefit shall be
comprised of any Frozen Benefit accrual that is earned and vested between
January 1, 2005 and December 31, 2007 and his or her entire Cash Balance
Benefit.


7.           Grandfathered Benefits Retirement Provisions.  This Section 7
applies solely to Grandfathered Benefits as described in Section 6(a).  Section
8 shall apply to Non-Grandfathered Benefits.


(a)           Early Retirement.


(i)           With respect to a Participant’s Grandfathered Benefit only, a
Participant may elect early retirement after attaining age 55, and before
attaining age 65, provided he has been credited with at least ten years of
service as required in the Qualified Retirement Plan.


(ii)           The early retirement benefit under the SERP shall be calculated
in the same manner as the normal retirement benefit under Sections 3 and 4
above, taking into account only service and compensation to the Employee’s early
retirement date, and the benefit formula in effect on such date.


(iii)           Any portion of a participant’s Grandfathered Benefits payable
upon retirement prior to attaining age 65 shall be reduced in accordance with
the table of early retirement factors contained in the Qualified Retirement Plan
as in effect at the time of the Participant’s retirement.
3

--------------------------------------------------------------------------------




(b)           Late Retirement.  The Grandfathered Benefit payable to a
Participant retiring after age 65 shall be calculated in the same manner as the
normal retirement benefit under Sections 3 and 4 above, taking into account
service and compensation to the Participant’s late retirement date, and the
benefit formula in effect under the Qualified Retirement Plan on such date.


(c)           Vested-Terminated Benefit.


(i)           Subject to Section 12 regarding disability benefits, the
Grandfathered Benefit payable to a Participant who is vested in his Accrued
Benefit under the Qualified Retirement Plan and who terminates employment with
the Company and its subsidiaries other than for early, normal or late retirement
(a “Vested-Terminated Participant”) shall be calculated in the same manner as
the normal retirement benefit, taking into account service and compensation to
the Participant’s date of severance from service, and the benefit formula in
effect on such date.


(ii)           Any Grandfathered Benefit payable to a Vested-Terminated
Participant before such Participant’s attainment of age 65 shall be reduced 5%
for each year by which the benefit commencement date precedes his or her
attainment of age 65.


8.           Non-Grandfathered Benefit Retirement Provisions.  This Section 8
applies only to Non-Grandfathered Benefits as described in Section
6(b).  Section 7 shall apply to Grandfathered Benefits.


(a)           Early Retirement; Termination Benefit.


(i)           With respect to a Participant’s Non-Grandfathered Frozen Benefit
only, a Participant who terminates employment will be required to receive a
distribution six months following termination under Section 14 of the
SERP.  Such Participant’s Non-Grandfathered Frozen Benefit shall be calculated,
in the same manner as the normal retirement benefit under Section 3 and 4 above,
taking into account only service and compensation to the Employee’s termination
date, and the benefit formula in effect on such date.


(ii)           Subject to Section 7(a)(iii), any portion of a participant’s
Non-Grandfathered Frozen Benefit payable upon retirement prior to attaining age
65 shall be reduced in accordance with the table of early retirement factors
contained in the Qualified Retirement Plan as in effect at the time of the
Participant’s retirement but only if such Participant has reached age 55 and
accrued ten years of service.


(iii)           If such Participant has not reached age 55 and accrued ten years
of service at the time of his or her termination of employment, Section 7(c) and
not this Section 7(a) shall apply.


(iv)           A Participant’s Non-Grandfathered Cash Balance Benefit shall be
calculated as described in Sections 3 and 4 above, and, shall, consistent with
the Qualified Retirement Plan, not be reduced for commencement prior to normal
retirement age under the Qualified Retirement Plan.


(b)           Late Retirement.


(i)           The Non-Grandfathered Benefit (Frozen Benefit and Cash Balance
Benefit, as applicable), payable to a Participant retiring after age 65 shall be
calculated in the same manner as the normal retirement benefit under Sections 3
and 4 above, taking into account service and compensation to the Participant’s
late retirement date, and the benefit formula in effect under the Qualified
Retirement Plan on such date.
4

--------------------------------------------------------------------------------




(ii)           A Participant’s Non-Grandfathered Cash Balance Benefit shall be
calculated as described in Sections 3 and 4 above.  Because a participant must
receive a distribution under the SERP six month following termination  in
accordance with Section 14, such Participant’s Non-Grandfathered Cash Balance
Benefit will only be adjusted in a manner consistent with the Qualified
Retirement Plan for the period between such Participant’s termination date and
the date distribution of such Benefit is made under the SERP.


(c)           Vested-Terminated Benefit.


(i)           Subject to Section 12 regarding disability benefits, the
Non-Grandfathered Frozen Benefit only payable to a Participant who is a
Vested-Terminated Participant shall be calculated in the same manner as the
normal retirement benefit under Sections 3 and 4, taking into account service
and compensation to the Participant’s date of severance from service, and the
benefit formula in effect on such date.


(ii)           Any Non-Grandfathered Frozen Benefit payable to a
Vested-Terminated Participant before such Participant’s attainment of age 65
shall be reduced 5% for each year by which the benefit commencement date
precedes his or her attainment of age 65.


(iii)           A Participant’s Non-Grandfathered Cash Balance Benefit shall be
calculated as described in Sections 3 and 4 above.  Because a Participant must
receive a distribution under the SERP six month following termination  in
accordance with Section 14, such Participant’s Non-Grandfathered Cash Balance
Benefit will only be adjusted in a manner consistent with the Qualified
Retirement Plan for the period between such Participant’s termination date and
the date distribution of such Benefit is made under the SERP.


12.           Disability Benefit.  Consistent with the Qualified Retirement
Plan, no Benefit is payable under the SERP solely due to a Participant incurring
a “Total and Permanent Disability”  (as defined in the Qualified Retirement
Plan).  A Participant’s Frozen Benefit and Cash Balance Benefit are increased
during his or her period of Total and Permanent Disability as described in the
Qualified Retirement Plan and in the same manner as the normal retirement
benefit, taking into account service and compensation to the Participant’s date
of termination of employment, and the benefit formula in effect on such
termination.


13.           Form and Timing of Grandfathered Benefits Payable under the
SERP. This Section 13 solely governs Grandfathered Benefits.  Non-Grandfathered
Benefits are subject to Section 14.


(a)           Normal Form.  Subject to the permitted lump sum election under
Section 13(b) below, the Grandfathered Benefit payable to a Participant shall be
paid in the same form and at the same time or times that benefits are paid to
the Participant under the Qualified Retirement Plan.  The actuarial factors and
assumptions to be used to convert the benefits payable hereunder from a single
life annuity with no period certain to any other form of benefit shall be those
set forth in the Qualified Retirement Plan.


(b)           Special Lump Sum Election.  A Participant may elect, by written
notice delivered to the Committee no later than September 30 of the calendar
year preceding the calendar year in which the Participant’s Grandfathered
Benefit under the Qualified Retirement Plan is to begin, to receive his or her
Grandfathered Benefit payable under the SERP in a single cash lump sum, payable
at the same time that benefits begin to be paid to that Participant under the
Qualified Retirement Plan.  The actuarial factors and assumptions to be used to
convert the Grandfathered Benefits payable hereunder from a single life annuity
with no period certain shall be those set forth in the Qualified Retirement
Plan, except that the value of lump sum distributions made on or after July 1,
1995 shall be determined using the annual rate of interest on 30- year Treasury
securities for the August preceding the year of distribution and the mortality
table prescribed by the Internal Revenue Service pursuant to Section
417(e)(3)(A)(ii)(I) of the Code.
5

--------------------------------------------------------------------------------




14.           Form and Timing of Non-Grandfathered Benefits Payable under the
SERP.   This Section 14 solely governs Non-Grandfathered
Benefits.  Grandfathered Benefits are subject to Section 13.


(a)           Timing and Form of Payment.  The Non-Grandfathered Benefit
(including both the applicable portion of a Participant’s Frozen Benefit and his
or her entire Cash Balance Benefit) shall be payable to a Participant under the
SERP solely in a cash lump sum during the month following the month that
contains that date that is six months following a Participant’s termination of
employment.  This cash lump sum shall be paid even if a Participant is re-hired
following his termination of employment, but only to the extent permitted by
Section 409A of the Code.


(b)           Cash Balance Benefit Lump Sum.  A Participant’s Cash Balance
Benefit shall be credited with Interest Credits (as defined in the Qualified
Retirement Plan) during this six month period.  The Cash Balance Benefit shall
be calculated in a manner consistent with the provisions applicable to the
“Termination Benefit” payable under the Qualified Retirement Plan.


(c)           Lump Sum for Applicable Portion of a Participant’s Frozen
Benefit.  With respect to the applicable portion of a Participant’s Frozen
Benefit, the actuarial factors and assumptions to be used to convert the
Non-Grandfathered Benefits payable hereunder from a single life annuity with no
period certain shall be those set forth in the Qualified Retirement Plan, except
that the value of lump sum distributions made on or after July 1, 1995 shall be
determined using the annual rate of interest on 30- year Treasury securities for
the August preceding the year of distribution and the mortality table prescribed
by the Internal Revenue Service pursuant to Section 417(e)(3)(A)(ii)(I) of the
Code.


15.           Death Benefit Before Commencement of Retirement Income Benefit.


(a)           Amount of Frozen Benefit.  Following the death of a Participant
before benefits under the SERP have commenced, the Participant’s surviving
spouse or, if the Participant dies before benefits under the SERP have commenced
leaving a “dependent spouse” or “orphan children” (as such terms are defined in
the Qualified Retirement Plan), such spouse or orphan children shall be entitled
to a death benefit with respect to a Participant’s Frozen Benefit (inclusive of
both Grandfathered Benefit and Non-Grandfathered Benefit portions) equal to the
excess, if any, of (i) the Frozen Benefit death benefit that would be payable
under the Qualified Retirement Plan and any Affiliated Plan if such Plans were
not subject to the Code Limits and was calculated using amounts deferred under
the Company’s over (b) the Frozen Benefit death benefit that is actually payable
under the Qualified Retirement Plan and any Affiliated Plan.
6

--------------------------------------------------------------------------------




(b)           Amount Cash Balance Benefit.  Following the death of a Participant
before benefits under the SERP have commenced, the Participant’s beneficiary
shall be entitled to a death benefit with respect to a Participant’s Cash
Balance Benefit equal to the excess, if any, of (i) the Cash Balance Benefit
death benefit that would be payable under the Qualified Retirement Plan and any
Affiliated Plan if such Plans were not subject to the Code Limits and was
calculated using amounts deferred under the Company’s over (b) the Cash Balance
Benefit death benefit that is actually payable under the Qualified Retirement
Plan and any Affiliated Plan.


(c)           Timing of Payment of Grandfathered Benefit.  The Grandfathered
Benefit death benefit payments shall be made in the same form, at the same time,
and for the same duration as the death benefits payable under the Qualified
Retirement Plan.


(d)           Timing of Payment of Non-Grandfathered Benefit.  The
Non-Grandfathered death benefit (inclusive of the applicable portion of the
Participant’s Frozen Benefit) payment shall be made in a cash lump sum during
the month following the month a Participant’s death.


(e)           Exclusive Pre-Retirement Death Benefits.  No other death benefits
shall be payable under the SERP following the death of a Participant before
benefits under the SERP have commenced.


16.           Death Benefit After Commencement of Retirement Income
Benefit. Upon a Participant’s death after benefits under the SERP have
commenced, the Participant’s beneficiary (as determined in accordance with the
Qualified Retirement Plan) shall be entitled to the death benefit, if any,
payable following the Participant’s death under the form of benefit in which the
benefit was being paid to the participant before his death.  This Section 16
shall not apply to a Participant’s Non-Grandfathered benefits, which are solely
payable in a single, cash lump sum.


17.           Unsecured Obligation of the Company.  The Company’s obligations
under the SERP shall be the general unsecured obligations of the Company.  The
Company shall be under no obligation to establish any separate fund, purchase
any annuity contract, or in any other way make special provision or specifically
earmark any funds for the payment of any amounts called for under the SERP, nor
shall the SERP or any actions taken under or pursuant to the SERP be construed
to create a trust of any kind, or a fiduciary relationship between the Company
and any Participant, his or her designated beneficiary, executors or
administrators, or any other person or entity.  If the Company chooses to
establish such a fund or purchase such an annuity contract or make any other
arrangement to provide for the payment of any amounts called for under the SERP,
such fund contract or arrangement shall remain part of the general assets of the
Company, and no person claiming benefits under the SERP shall have any right,
title, or interest in or to any such fund, contract or arrangement.
 
18.           Administration.  The SERP will be administered by the Committee.
 
(a) The Committee shall be the named fiduciary for purposes of the claims
procedure pursuant to Section 19 and shall have authority to act to the full
extent of its absolute discretion to:
 
(ii) interpret the SERP;
 
(iii) resolve and determine all disputes or questions arising under the SERP
subject to the provisions of Section 19, including the power to determine the
rights of Participants and their beneficiaries, and their respective benefits,
and to remedy any ambiguities, inconsistencies or omissions in the SERP;
 
7

--------------------------------------------------------------------------------


(iv) create and revise rules and procedures for the administration of the SERP
and prescribe such forms as may be required for Participants to make elections
under, and otherwise participate in, the SERP; and
 
(v) take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the SERP.
 
(b) Any expenses incurred in the administration of the SERP will be paid by the
Company or the Employer.
 
(c) Except as the Committee may otherwise determine (and subject to the claims
procedure set forth in Section 19), all decisions and determinations by the
Committee shall be final and binding upon all Participants and their designated
beneficiaries.
 
(d) Neither the Secretary nor any member of the Committee shall participate in
any matter involving any questions relating solely to his or her own
participation or benefits under the SERP.  The Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon the advice or opinion of any persons,
firms or agents retained by it, including but not limited to accountants,
actuaries, counsel and other specialists. Nothing in the SERP shall preclude the
Company from indemnifying the Secretary or members of the Committee for all
actions under the SERP, or from purchasing liability insurance to protect such
persons with respect to the SERP.
 
19.           Claims Procedure.  The Company  shall administer a claims
procedure as follows:
 
(a)          Initial Claim.  A Participant or his or her beneficiary who
believes that he or she is entitled to benefits under the SERP (the “Claimant”),
or the Claimant’s authorized representative acting on behalf of such Claimant,
must make a claim for those benefits by submitting a written notification of his
or her claim of right to such benefits.  Such notification must be on the form
and in accordance with the procedures established by the Company.  No benefit
shall be paid under the SERP until a proper claim for benefits has been
submitted.
 
(b)           Procedure for Review.  The Committee shall establish
administrative processes and safeguards to ensure that all claims for benefits
are reviewed in accordance with the SERP document and that, where appropriate,
Plan provisions have been applied consistently to similarly situated
Claimants.  Any notification to a Claimant required hereunder may be provided in
writing or by electronic media, provided that any electronic notification shall
comply with the applicable standards imposed under 29 C.F.R. §2520.104b-1(c).
 
(c)           Claim Denial Procedure.  If a claim is wholly or partially denied,
the Committee shall notify the Claimant within a reasonable period of time, but
not later than 90 days after receipt of the claim, unless the Committee
determines that special circumstances require an extension of time for
processing the claim.  If the Committee determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period.  In no event
shall such extension exceed a period of 180 days from receipt of the claim.  The
extension notice shall indicate: (i) the special circumstances necessitating the
extension and (ii) the date by which the Committee expects to render a benefit
determination.  A benefit denial notice shall be written in a manner calculated
to be understood by the Claimant and shall set forth:  (i) the specific reason
or reasons for the denial, (ii) the specific reference to the SERP provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, with reasons
therefor, and (iv) the procedure for reviewing the denial of the claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a legal action under section 502(a) of Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) following an
adverse benefit determination on review.  
 
8

--------------------------------------------------------------------------------


(d)           Appeal Procedure.  In the case of an adverse benefit
determination, the Claimant or his or her representative shall have the
opportunity to appeal to the Committee for review thereof by requesting such
review in writing to the Board within 60 days of receipt of notification of the
denial.  Failure to submit a proper application for appeal within such 60 day
period will cause such claim to be permanently denied.  The Claimant or his or
her representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim.  A document, record or other information
shall be deemed “relevant” to a claim in accordance with 29 C.F.R.
§2560.503-1(m)(8).  The Claimant or his or her representative shall also be
provided the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits.  The Board shall review
the appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his or her representative relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(e)           Decision on Appeal.  The Board shall notify a Claimant of its
decision on appeal within a reasonable period of time, but not later than 60
days after receipt of the Claimant’s request for review, unless the Committee
determines that special circumstances require an extension of time for
processing the appeal.  If the Committee determines that an extension of time
for processing is required, written notice of the extension shall be furnished
to the Claimant prior to the termination of the initial 60-day period.  In no
event shall such extension exceed a period of 60 days from the end of the
initial period.  The extension notice shall indicate: (i) the special
circumstances necessitating the extension and (ii) the date by which the
Committee expects to render a benefit determination.  An adverse benefit
decision on appeal shall be written in a manner calculated to be understood by
the Claimant and shall set forth:  (i) the specific reason or reasons for the
adverse determination, (ii) the specific reference to the SERP provisions on
which the denial is based, (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Claimant’s claim (the
relevance of a document, record or other information will be determined in
accordance with 29 C.F.R. §2560-1(m)(8)) and (iv) a statement of the Claimant’s
right to bring a legal action under section 502(a) of ERISA.
 
(f)           Litigation.  In order to operate and administer the claims
procedure in a timely and efficient manner, any Claimant whose appeal with
respect to a claim for benefits has been denied, and who wants to commence a
legal action with respect to such claim, must commence such action in a court of
competent jurisdiction within 90 days of receipt of notification of such
denial.  Failure to file such action by the prescribed time will forever bar the
commencement of such action.
 
(g)           Disputes; Enforcement of Rights.  All reasonable legal and other
fees and expenses incurred by the Claimant in connection with any disputed claim
regarding any right or benefit provided for in the SERP shall be paid by the
Company, to the extent permitted by law, provided that the Claimant prevails on
the merits of his or her claim in material part as the result of litigation,
arbitration or settlement.
 
20.           Delay in Distributions.  Notwithstanding anything in the SERP to
the contrary, distributions under the SERP may be delayed, to the extent
permitted by Code Section 409A if either (a) the ability of the Company to
remain a going concerned is jeopardized, or (b) such delay is necessary to
comply with applicable law.
 
21.           Top Hat and Non-Qualified Status.  The SERP is intended to be a
top-hat plan within the meaning of ERISA.  The SERP is an unfunded plan for
purposes of ERISA and the Code and is not qualified under section 401(a) of the
Code.
 
22.           Withholding of Taxes.  The rights of a Participant (and his or her
beneficiaries) to payments under the SERP shall be subject to the Company’s
obligations at any time to withhold from such payments any income or other tax
on such payments.
 
23.           Assignability.  No portion of a Participant’s benefits under the
SERP may be assigned or transferred in any manner, nor shall any of the those
SERP benefits be subject to anticipation, voluntary alienation or involuntary
alienation.
 
24.           Amendment and Termination.  The Company reserves the right to
amend or terminate the SERP at any time by action of the Board, but shall not
reduce the benefits accrued under the SERP by any Participant up to the date of
such actions.



 


 
9

--------------------------------------------------------------------------------

 
